Title: C. W. F. Dumas to John Adams: A Translation, 24 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 24 February 1782
Sir

Mr. Moliere, merchant in your city, will have presented to you this morning, my letter of advice and bill for ƒ10,000, payable upon receipt, concerning the transaction here. Many people have told me how delighted they are with this news. The Anglomanes remain silent. One of the more outraged ones asked me yesterday if it were, in fact, true. I told him yes, and that he was seeing before him the instigator and perpetrator of this offense. He gave no reply.
This letter is principally to inform you, sir, that I know for certain that the state of Friesland resolved to recognize American independence. I have reason to hope that something else will happen in support of this step. Let us stay our course and see what happens. Meantime the bad weather will pass, you will get your residence here in order, and then we can make our rounds together which will benefit us as much politically as physically. I hope to receive some news from you tomorrow, particularly to hear that you are in good health. My wife and daughter send you their regards. You know the extent of my respect for you with which I remain, sir, your very humble and very obedient servant

Dumas

